Citation Nr: 0706777	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to in-service herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the feet and hands, claimed as a residual of 
diabetes mellitus.

3.  Entitlement to service connection for diabetic 
retinopathy, claimed as a residual of diabetes mellitus.

4.  Entitlement to service connection for hypertension, 
claimed as a residual of diabetes mellitus.

5.  Entitlement to cardiovascular disease, claimed as a 
residual of diabetes mellitus.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO denied entitlement to service for diabetes mellitus 
and all other disabilities claimed as residuals of diabetes 
mellitus.

The veteran testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge via video conference in 
November 2005.  A transcript of his testimony has been 
associated with the claims file.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in January 2006 for further 
development adjudicative action.  In an October 2006 
Supplemental Statement of the Case (SSOC), the RO/AMC most 
recently affirmed the determination previously entered.  The 
case has been returned to the Board for further appellate 
review.

FINDINGS OF FACT

1.  The veteran served a part of his active duty in Korea 
from June 1970 to July 1971, with a duty assignment of light 
weapons infantryman; Agent Orange was not shown to have been 
used in Korea while the veteran was stationed there.  

2.  There is no objective evidence showing the veteran had 
exposure to any herbicide agents during his military service.

3.  The veteran's diabetes mellitus did not originate in 
service and is not otherwise causally related to his military 
service, including exposure to herbicide agents.

4.  The veteran's peripheral neuropathy of the hands and 
feet, diabetic retinopathy, hypertension, and cardiovascular 
disease were first shown many years after service, and are 
not related to any incident of military service; these 
conditions are not the result of a service-connected 
disorder.


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus was not incurred or 
aggravated during service and cannot be presumed to have been 
so incurred, including on the basis of Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

2.  The veteran does not have peripheral neuropathy of the 
hands and feet as a result of a service-connected disorder.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2006).

3.  The veteran does not have diabetic retinopathy as a 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310.

4.  The veteran does not have hypertension as a result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310.

5.  The veteran does not have cardiovascular disease as a 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claims for service connection.  This is evident from letters 
sent to him in May 2005 and January 2006 after the RO's 
initial adjudication of the claim in May 2002.  So obviously 
this did not comply with the requirement that VCAA notice 
precede the initial RO adjudication.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. 
at 120.  In Pelegrini II, the Court clarified that in cases, 
as here, where the VCAA notice was not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the appellant receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case (SOC) or supplemental 
statement of the case (SSOC), is sufficient to cure a timing 
defect).   

So under these circumstances, the Board finds the veteran was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim[s] by VA," and 
thus, "essentially cured the error in the timing of 
notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield v. Nicholson 444 F.3d 1328 (Fed. Cir. 2006); see 
also Prickett, 20 Vet. App. at 376.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided Dingess notice in the October 
2006 SSOC.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been provided with an examination.  As 
will be discussed below, there is no competent evidence that 
the claimed disabilities may be related to service.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will address the 
merits of the claims.

Governing Laws and Regulations

Service connection may be established for any current 
disability that is the result of a disease or injury incurred 
or aggravated during service.  38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.303(a).

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as diabetes mellitus, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See, e.g., Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service.   These 
conditions are: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
Diabetes Mellitus and chronic lymphocytic leukemia (CLL) have 
been added to the list of diseases for which presumptive 
service connection can be established.  See 66 Fed. Reg. 
23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation -- in other words, that his 
exposure to Agent Orange was the basis for his development 
and eventual diagnosis of the claimed disability after 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In reference to exposure to herbicides outside of Vietnam, VA 
has information regarding the use of Agent Orange in Korea 
along the demilitarized zone (DMZ).   The Department of 
Defense (DOD) has identified specific units which were 
assigned or rotated to areas near the DMZ where herbicides 
were used between April 1968 and July 1969.  Field artillery, 
signal and engineer troops also were supplied as support 
personnel to various elements of these Infantry Divisions 
during the time of the confirmed use of Agent Orange.

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part VI, Chapter 2, 
Section B.  If the veteran instead either belonged to a 
different unit located in Korea during this time period, or 
served in one of the units identified by DOD between 
September 1, 1967 and August 31, 1971, but not during 1968 or 
1969, then herbicide exposure will represent a factual 
determination to be established on a case-by-case basis.  See 
id.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).



Analysis

The veteran's claimed disability of diabetes mellitus, which 
is shown to presently exist following a July 2001 VA primary 
care nurse assessment, must also be causally related to his 
military service to warrant granting service connection for 
it.   But as explained below, this regulatory requirement of 
a relationship to service has not been met - including on the 
basis of a claimed relationship to Agent Orange exposure in 
service.

On review of medical records from the period during the 
veteran's service, there is no confirmed or suspected 
diagnosis of diabetes mellitus, or other indication of 
abnormal blood sugar levels.  So there is no specific finding 
from the service medical records (SMRs) which might show the 
onset of diabetes mellitus itself in service, and thus no 
association on a direct basis between a current condition and 
any symptoms present in service.

One additional potential basis of entitlement to service 
connection that warrants discussion, however, before 
consideration of the matter of the alleged exposure to 
herbicides (which is the main justification presented for an 
identifiable medical relationship to service), is that of 
presumptive service connection for diseases considered 
chronic in nature - inclusive of diabetes mellitus.  While 
diabetes is presently shown, there is no record of its 
presence up until the July 2001 initial diagnosis.  That 
initial diagnosis was more than 30 years after the veteran's 
discharge from military service.  And consequently, the 
requirements for presumptive service connection due to a 
condition deemed chronic in nature have not been met -- 
inasmuch as the veteran has not been shown to have first 
manifested diabetes mellitus within one-year of service, to 
at least a compensable degree (i.e., 10 percent).  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The ancillary issue of whether the veteran had Agent Orange 
exposure that led to the development of diabetes mellitus, 
post-service, remains for consideration.  And as previously 
mentioned, diabetes mellitus is included amongst the 
conditions that may be presumed to be service-related where 
there is competent evidence as well of in-service herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  See also 66 Fed. Reg. 
23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).  
Thus, a causal association between diabetes mellitus and 
service would already be deemed present even without a 
supporting medical opinion on the question of nexus, provided 
that it was first shown that the veteran indeed had contact 
with Agent Orange while in service.  The determinative 
question then is whether there is objective evidence of such 
hazardous exposure, and concerning this, he has alleged that 
while stationed in Korea with a duty assignment of 
infantryman, he was responsible for patrolling the Korean 
DMZ, where he was exposed to Agent Orange.  

The detailed records from the veteran's service personnel 
file, however, and other relevant information from service, 
do not provide any objective evidence in support of his 
assertion as to herbicide exposure during his military 
service.  

The pertinent records from the veteran's service personnel 
file indicate that from June 1970 to July 1971 he served in 
Korea, and that his military occupational specialty (MOS) was 
light weapons infantryman.  His unit of assignment for this 
period of service in Korea was with Company C, 1st Battalion, 
38th Infantry, 2nd Infantry Division.  It has been established 
that this was one of the units identified by the DOD as 
having been located near the DMZ.  However, the veteran's 
dates of service are outside the time frame during which 
Agent Orange exposure would be presumed for the veteran's 
given unit (from 1968 to 1969).  Therefore, under DOD 
guidelines, his service in Korea, did not involve 
circumstances under which herbicide exposure may have taken 
place.  

The above information does not support the finding that 
herbicide exposure occurred in Korea where the veteran was 
stationed.  The relevant service records also do not include 
reference to either planned or actual temporary duty 
assignments that would involve having been present in 
Vietnam, although the veteran has not contended that his 
alleged exposure to Agent Orange is due to service in 
Vietnam.  

The service records that have been obtained appear to 
represent the full extent of available information from his 
personnel file as to occupational assignments in service, 
which the RO has obtained from the National Personnel Records 
Center (NPRC), a military records repository, following the 
January 2006 remand by the Board.  There is no indication 
from the record of any other source from which objective 
evidence might be obtained to show herbicide exposure.  Since 
Agent Orange exposure, itself, has not been established, 
there is no basis for consideration of service connection for 
diabetes mellitus on a presumptive basis, or as otherwise 
directly linked to claimed herbicide exposure (see e.g., 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)).

The Board has taken into consideration the veteran's 
allegation that he had Agent Orange exposure during service, 
which he believes contributed to the onset of his diabetes 
mellitus.  Since, however, he is a layman, he does not have 
the necessary medical training and expertise to provide a 
competent opinion on medical causation.   Similarly, he could 
not on his own establish occupational exposure to an 
environmental contaminant such as Agent Orange, without 
supporting documentation or another objective basis to 
confirm that this in fact occurred.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

For these reasons and bases, the requirements for service 
connection for diabetes mellitus have not been met, and the 
claim must be denied because the preponderance of the 
evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. 5107(b); 38 C.F.R. § 
3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Secondary claims

The veteran claims that he has peripheral neuropathy of the 
feet and hands, diabetic retinopathy, hypertension, and 
cardiovascular disease, all as secondary to diabetes 
mellitus.  The medical records show post service diagnoses of 
these conditions.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).

In this case, service connection has not been granted for the 
condition the veteran claims has caused these conditions - 
the diabetes mellitus.  His claims for secondary service 
connection are therefore without legal merit and must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).

The Board notes the veteran has never claimed any of these 
conditions were directly incurred in or related to military 
service.  It has been his assertion that these conditions are 
associated with his diabetes mellitus which he claims is the 
result of herbicide exposure.




ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as due to in-service herbicide exposure is denied.

Entitlement to service connection for peripheral neuropathy 
of the feet and hands, claimed as a residual of diabetes 
mellitus is denied.

Entitlement to service connection for retinopathy, claimed as 
a residual of diabetes mellitus is denied.

Entitlement to service connection for hypertension, claimed 
as a residual of diabetes mellitus is denied.

Entitlement to cardiovascular disease, claimed as a residual 
of diabetes mellitus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


